Citation Nr: 1220555	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1979 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before a Veterans Law Judge at a September 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board previously considered the appellant's claim in November 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Veteran testified before a Veterans Law Judge at a September 2009 hearing conducted at the RO.  However, the Veterans Law Judge that conducted the September 2009 hearing has since left the Board.  The Veteran was apprised of this by a letter and was afforded the opportunity to have a new Board hearing. See 38 C.F.R. § 20.707 (2011).  The Veteran responded that he desired another hearing before the Board.  As the appellant's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the him for the requested Travel Board hearing.  See 38 C.F.R. §§ 20.703 , 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing per his request.  Appropriate notification should be given to the appellant and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

